Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of                  , 2008, among Global BPO Services Corp., a Delaware
corporation (the “Company”), Ares Corporate Opportunities Fund II, L.P. (the
“Purchaser”) and the stockholders of the Company listed on Schedule 1 hereto
(the “Founders”).

WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the closing under, the Preferred Stock Purchase
Agreement, dated as of May 31, 2008, between the Company and the Purchaser (the
“Purchase Agreement”) and the related documents entered into in connection
therewith (the “Transaction Documents”);

WHEREAS, pursuant to the Purchase Agreement and concurrently with the execution
of this Agreement, the Purchaser is acquiring from the Company the number of
shares of the Company’s Series A Convertible Preferred Stock, par value $0.001
per share (“Preferred Stock”), set forth opposite its name on Schedule 1 and
such shares of Preferred Stock are convertible into shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”);

WHEREAS, the Purchaser is acquiring Warrants to purchase an aggregate of
7,500,000 shares of Common Stock (the “Warrant Shares”);

WHEREAS, the Founders are the holders of the shares of Common Stock set forth
opposite their names on Schedule 1 and are parties to a Registration Rights
Agreement, dated October 17, 2007 (the “Founders’ Agreement”); and

WHEREAS, the Founders and the Company have agreed to terminate the Founders’
Agreement and enter into this Agreement in lieu thereof.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Founders and the Company hereby
agree that the Founders’ Agreement shall be superseded and replaced in its
entirety by this Agreement and the parties hereto further agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Purchase Agreement, and (b) the following terms have
the meanings indicated:

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by law or other
governmental action to close.

“Demand Registration Statement” means a Registration Statement filed or to be
filed pursuant to a written Purchaser Request pursuant to either Section 2 or
Section 3.



--------------------------------------------------------------------------------

“Founders’ Shares” means the Common Stock owned or held by the Founders, as set
forth on Schedule 1 hereto.

“Holder” means a holder of Registrable Securities, including any permitted
transferee of a Holder.

“Piggy-Back Registration Statement” means a Registration Statement filed or to
be filed pursuant to which the Company has received one or more written requests
to participate pursuant to Section 4.

“Proceeding” means an action, claim, suit, grievance, arbitration, complaint,
notice of violation, investigation or proceeding (including, without limitation,
an investigation or partial proceeding, such as a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rules 430A, 430B or 430C promulgated under the
Securities Act of 1933, as amended (the “Securities Act”)), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by a Registration
Statement, and all other amendments and supplements to the Prospectus, including
post effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

“Purchaser Holder” means the Purchaser and any permitted transferee of the
Purchaser which holds Registrable Securities.

“Purchaser Request” means a request for the registration of Registrable
Securities from one or more Purchaser Holders that in the aggregate possess a
majority of the Registrable Securities then held by the Purchasers outstanding
as of the date of such request. Any Purchaser Request shall indicate the
securities to be sold and the type of registration being requested (e.g., a
Shelf Registration Statement or a Demand Registration Statement).

“Registration Request” means a request for the registration of Registrable
Securities from one or more Holders that in the aggregate possess a majority of
the Registrable Securities outstanding as of the date of such request. Any
Registration Request shall indicate the securities to be sold and the type of
registration being requested (e.g., a Shelf Registration Statement or a Demand
Registration Statement).

“Registrable Securities” means (a) any Common Stock into which the Preferred
Stock has been converted and the Warrant Shares, and (b) the Founders’ Shares,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing; provided that such shares will cease to be “Registrable Securities”
(i) when they have been sold to or through a broker, dealer or underwriter in a
distribution to the public or otherwise on or through the facilities of the
national securities exchange, national securities association or automated
quotation system on which the Company’s capital stock is listed, (ii) when a
registration statement with respect to the sale of

 

2



--------------------------------------------------------------------------------

such shares has become effective under the Securities Act and such shares have
been disposed of in accordance with such registration statement, or (iii) at
such time as the Holder of Registrable Securities is entitled to sell all of its
Registrable Securities under Rule 144 of the Securities Act without any volume,
manner of sale or other restrictions; and provided further that, for purposes of
Section 2(b), any Registrable Securities that are registered under Section 2(a)
shall not be deemed to be Registrable Securities.

“Registration Statement” shall mean any registration statement to be filed under
the Securities Act, which covers any of the Registrable Securities pursuant to
the provisions of this Agreement, including the Prospectus included therein, all
amendments and supplements to such Registration Statement, including pre- and
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

“Release Date” means the date on which shares of Common Stock held by the
Founders are disbursed from escrow pursuant to Section 3 of that certain Stock
Escrow Agreement, dated as of October 17, 2007, by and among the Company, the
Founders and Continental Stock Transfer & Trust Company.

“Rule 144,” “Rule 415,” and “Rule 424” mean Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the Securities and Exchange Commission.

“Shelf Registration” means a “Shelf” Registration Statement filed with the SEC
covering the resale of Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415.

“Shelf Registration Statement” means a Registration Statement filed or to be
filed pursuant to a written Purchaser Request pursuant to Section 2.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on the Trading Market, or (b) if the Common Stock are not then listed
or quoted and traded on the Trading Market, then any Business Day.

“Trading Market” means the American Stock Exchange, or, at any time the Common
Stock is not listed for trading on the American Stock Exchange, any other
national exchange if the Common Stock is then listed or quoted on such exchange.

“Warrants” means Warrants to purchase shares of Common Stock.

2. Shelf Registration. (a) After (i) the later of (A) completion of the Tender
Offer (as defined in the Purchase Agreement) and (B) October 17, 2008, and
(ii) so long as the Purchaser Holders hold at least 30% of the Registrable
Securities acquired by them on the date hereof, upon the receipt of a Purchaser
Request requesting a Shelf Registration, the Company

 

3



--------------------------------------------------------------------------------

shall, within five (5) days of the receipt thereof, give written notice of such
request to all Purchaser Holders and, subject to the limitations below, shall
use its reasonable best efforts to prepare and file (as expeditiously as
practicable, and in any event within thirty (30) days of the receipt of such
request) with the SEC a “Shelf” Registration Statement covering the resale of
all Registrable Securities then held by the Purchasers for an offering to be
made on a continuous basis pursuant to Rule 415.

(b) After (i) the Release Date, (ii) the later of (A) completion of the Tender
Offer (as defined in the Purchase Agreement) and (B) October 17, 2008, and
(iii) the Purchasers no longer hold at least 30% of the Registrable Securities
acquired by them on the date hereof, upon the receipt of a Registration Request
requesting a Shelf Registration, the Company shall, within five (5) days of the
receipt thereof, give written notice of such request to all Founders and,
subject to the limitations below, shall use its reasonable best efforts to
prepare and file (as expeditiously as practicable, and in any event within
thirty (30) days of the receipt of such request) with the SEC a “Shelf”
Registration Statement covering the resale of all Registrable Securities then
held by the Founders for an offering to be made on a continuous basis pursuant
to Rule 415.

(c) Any Shelf Registration Statement filed pursuant to this Section 2 shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on another appropriate form in accordance herewith as the Holders of a majority
of the Registrable Securities participating in the Shelf Registration may
consent) and shall contain (except if otherwise directed by a majority in
interest of the Holders of Registrable Securities participating in the Shelf
Registration) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof; and shall, subject to notice from the Company
under Section 9(f), use its commercially reasonable efforts to keep such
Registration Statement continuously effective under the Securities Act for the
period that such Registration Statement may be kept effective under applicable
SEC regulations until the earlier of (i) the date on which all Registrable
Securities are eligible for sale under Rule 144 without any volume, manner of
sale or other restrictions and (ii) when all Registrable Securities covered by
such Registration Statement have been sold (the “Effectiveness Period”). The
Company shall notify each Holder in writing promptly (and in any event within
one Trading Day) after receiving notification from the SEC that a Registration
Statement has been declared effective.

(d) If at any time the SEC takes the position that the offering of some or all
of the Registrable Securities in a Registration Statement is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 as a
result of a characterization by the SEC of the transaction described by the
Registration Statement as a primary offering by the Company, the Company shall
use its reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415. In the event
that, despite the Company’s reasonable best efforts and compliance with the
terms of this Section 2, the SEC refuses to alter its position, the Company
shall, upon obtaining consent of the Holders of a majority of the Registrable
Securities participating in the Registration Statement, (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or

 

4



--------------------------------------------------------------------------------

(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the SEC may require to assure the Company’s
compliance with the requirements of Rule 415. Any Registrable Securities not
able to be included in a Registration Statement filed pursuant to this Section 2
shall reduce the number of Registrable Securities of each Holder covered by such
Registration Statement on a pro-rata basis based on the number of Registrable
Securities purchased by each such Holder and the Company shall have no liability
to any Holder as a result of the Registration Statement covering less than all
of the Registrable Securities under the circumstances described in this proviso.
Within nine (9) months, or such earlier time as permitted by the SEC, of the
initial registration filed hereunder being declared effective, the Company shall
file an additional registration statement containing the Cut Back Shares. With
regard to the new Registration Statement, all of the provisions of this
Section 2 shall again be applicable to the Cut Back Shares.

(e) Notwithstanding the foregoing, the Company shall not be obligated to file a
Registration Statement pursuant to this Section 2, (i) during the 90 day period
commencing on the effective date of any other registration statement filed by
the Company relating to the public offering of its Common Stock or securities
convertible into Common Stock (other than on Forms S-4 or S-8 or any successor
thereto) or (ii) if the Company shall furnish to the applicable Holders a
certificate signed by the chief executive officer of the Company stating that,
in the good faith judgment of the Board of Directors of the Company, the Board
has determined to file a registration statement relating to the public offering
of its Common Stock or securities convertible into Common Stock (other than on
Forms S-4 or S-8 or any successor thereto) within 30 days of the Purchaser
Request or Registration Request, as the case may be, during the period
commencing on the date of such notice and ending upon the earliest of
(A) effectiveness of such registration statement, (B) a decision by the Company
not to pursue effectiveness of such registration statement or (C) 90 days after
the filing of such registration statement; provided, however, that in the case
of clause (ii), the Company may not utilize this right more than once in any
twelve (12) month period; provided, further, that, for the avoidance of doubt,
this clause (ii) shall be incremental to, and not in lieu of, the Company’s
relief from its shelf registration obligation under clause (i) above.

(f) Notwithstanding the foregoing, if the Company shall furnish to the
applicable Holders a certificate signed by the chief executive officer of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, maintaining a Registration Statement’s effectiveness would be
materially detrimental to the Company and its stockholders for such Registration
Statement to remain effective by reason of a material pending or imminently
prospective transaction or development and it is therefore essential to suspend
such Registration Statement’s effectiveness, the Company shall have the right to
suspend such effectiveness for a period of not more than sixty (60) days in the
aggregate after receipt of the Purchaser Request or Registration Request, as the
case may be; provided, however, that the Company may not utilize this right more
than twice in any twelve (12) month period.

3. Demand Registration.

(a) If at any time the Company shall receive (i) a written Purchaser Request, so
long as the Purchaser Holders hold at least 30% of the Registrable Securities
acquired by them

 

5



--------------------------------------------------------------------------------

on the date hereof, or (ii) a written Registration Request after the Purchaser
Holders no longer hold at least 30% of the Registrable Securities acquired by
them on the date hereof, that the Company file a Registration Statement under
the Securities Act, then the Company shall, within ten (10) days of the receipt
thereof, give written notice of such request to all Holders and, subject to the
limitations of Section 3(b) below, shall use its reasonable best efforts to
prepare and file a Registration Statement under the Securities Act with respect
to all Registrable Securities which the applicable Holders request to be
registered within ten (10) days of the mailing of such notice by the Company, in
accordance with Section 9(g) below (as expeditiously as practicable), and use
its commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof.

(b) If the applicable Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting (whether it is on a firm
commitment or best efforts (i.e., registered direct) basis), they shall so
advise the Company as a part of their request made pursuant to this Section 3
and the Company shall include such information in the written notice referred to
in Section 3(a). In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the underwriting and such
Holder) to the extent provided herein. A majority in interest of the Holders of
Registrable Securities participating in the underwriting, in consultation with
the Company, shall select the managing underwriter or underwriters in such
underwriting. All Holders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Section 5(l)) enter
into an underwriting agreement in customary form with the underwriter or
underwriters so selected for such underwriting by a majority in interest of such
Holders; provided, however, that no Holder (or any of their assignees) shall be
required to make any representations, warranties or indemnities except as they
relate to such Holder’s ownership of shares and authority to enter into the
underwriting agreement and to such Holder’s intended method of distribution, and
the liability of such Holder shall be limited to an amount equal to the net
proceeds from the offering received by such Holder. Notwithstanding any other
provision of this Section 3, if the underwriter advises a Holder that marketing
factors require a limitation of the number of shares to be underwritten, then
the Holder shall so advise the Company and the Company shall so advise all
Holders of Registrable Securities which would otherwise be underwritten pursuant
hereto, and the number of shares of Registrable Securities that may be included
in the underwriting shall be allocated as follows: (i) first, so long as the
Purchaser Holders hold at least 30% of the Registrable Securities acquired by
them on the date hereof, among the Purchaser Holders that have elected to
participate in such underwritten offering, in proportion (as nearly as
practicable) to the aggregate amount of Registrable Securities held by all such
Purchaser Holders, until such Purchaser Holders have included in the
underwriting all shares requested by such Purchaser Holders to be included,
(ii) then, among Holders of Registrable Securities that have elected to
participate in such underwritten offering, in proportion (as nearly as
practicable) to the aggregate amount of Registrable Securities held by all such
Holders, until such Holders have included in the underwriting all shares
requested by such Holders to be included, and (iii) thereafter, among all other
holders of Common Stock, if any, that have the right and have elected to
participate in such underwritten offering, in proportion (as nearly as
practicable) to the amount of shares of Common Stock owned by such holders.

 

6



--------------------------------------------------------------------------------

Without the consent of a majority in interest of the Holders of Registrable
Securities participating in a registration referred to in Section 3(a), no
securities other than Registrable Securities shall be covered by such
registration if the inclusion of such other securities would result in a
reduction of the number of Registrable Securities covered by such registration
or included in any underwriting or if, in the opinion of the managing
underwriter, the inclusion of such other securities would adversely impact the
marketing of such offering.

(c) The Company shall be obligated to effect only four (4) registrations (and
only if such registration would include Registrable Securities with an aggregate
value of at least ten million dollars ($10,000,000), calculated using the
closing price of the Common Stock on the Trading Market on the date preceding
the date of the Purchaser Request) pursuant to Purchaser Requests under this
Section 3 (an offering which is not consummated shall not be counted for this
purpose).

(d) Notwithstanding the foregoing, the Company shall not be obligated to file a
Registration Statement pursuant to this Section 3, (i) during the 90 day period
commencing on the effective date of any other registration statement filed by
the Company relating to the public offering of its Common Stock or securities
convertible into Common Stock (other than on Forms S-4 or S-8 or any successor
thereto) or (ii) if the Company shall furnish to the applicable Holders a
certificate signed by the chief executive officer of the Company stating that,
in the good faith judgment of the Board of Directors of the Company, the Board
has determined to file a registration statement relating to the public offering
of its Common Stock or securities convertible into Common Stock (other than on
Forms S-4 or S-8 or any successor thereto) within 30 days of the Purchaser
Request or the Registration Request, during the period commencing on the date of
such notice and ending upon the earliest of (A) effectiveness of such
registration statement, (B) a decision by the Company not to pursue
effectiveness of such registration statement or (C) 90 days after the filing of
such registration statement; provided, however, that in the case of clause
(ii) the Company may not utilize this right more than once in any twelve
(12) month period; provided, further, that, for the avoidance of doubt, this
clause (ii) shall be incremental to, and not in lieu of, the Company’s relief
from its demand registration obligation under clause (i) above.

(e) Notwithstanding the foregoing, if the Company shall furnish to the
applicable Holders a certificate signed by the chief executive officer of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, maintaining a Registration Statement’s effectiveness would be
materially detrimental to the Company and its stockholders for such Registration
Statement to remain effective by reason of a material pending or imminently
prospective transaction or development and it is therefore essential to suspend
such Registration Statement’s effectiveness, the Company shall have the right to
suspend such effectiveness for a period of not more than sixty (60) days in the
aggregate after receipt of the Purchaser Request or the Registration Request;
provided, however, that the Company may not utilize this right more than twice
in any twelve (12) month period.

 

7



--------------------------------------------------------------------------------

4. Piggy-Back Registrations.

(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than a registration on Form S-8 (or similar or successor form)
relating solely to the sale of securities to participants in a Company stock
plan or to other compensatory arrangements to the extent includable on Form S-8
(or similar or successor form), or a registration on Form S-4 (or similar or
successor form)), the Company shall, at such time, promptly give each Holder
written notice of such registration. Upon the written request of each Holder
received by the Company within ten (10) Trading Days after mailing of such
notice by the Company in accordance with Section 9(f), the Company shall use its
commercially reasonable efforts to cause to be registered under the Securities
Act all of the Registrable Securities that each such Holder (the “Electing
Holders”) has requested to be registered; provided that (i) if such registration
involves an underwritten offering to the public, all Holders of Registrable
Securities requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected by the Company on the
same terms and conditions as apply to the Company or other selling stockholders;
and (ii) if, at any time after giving notice of the Company’s intention to
register any securities pursuant to this Section 4 and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such securities, the
Company shall give written notice to all Holders of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from any obligation of
the Company to pay the Registration Expenses in connection therewith), without
prejudice, however, to the rights of Holders under Section 3. The Company shall
have no obligation under this Section 4 to make any offering of its securities,
or to complete an offering of its securities that it proposes to make.

(b) If such registration involves an underwritten offering to the public, if the
managing underwriter of the underwritten offering shall inform the Company by
letter of the underwriter’s opinion that the number of Registrable Securities
requested to be included in such registration would, in its opinion, materially
adversely affect such offering, including the price at which such securities can
be sold, and the Company has so advised the requesting Holders in writing, then
the Company shall include in such registration, to the extent of the number that
the Company is so advised can be sold in (or during the time of) such offering,
(i) first, all securities proposed by the Company to be sold for its own
account, then (ii) to the extent that the number of shares of Common Stock
proposed to be sold by the Company or the other Holders pursuant to Section 4(a)
is less than the number of shares of Common Stock that the Company has been
advised can be sold in such offering without having the material adverse effect
referred to above, so long as the Purchaser Holders hold at least 30% of the
Registrable Securities acquired by them on the date hereof, such Registrable
Securities requested by the Purchaser Holders to be included in such
registration pursuant to this Section 4, allocated pro rata among such
requesting Purchaser Holders as nearly as practicable to the respective amounts
of Registrable Securities requested to be included in such registration, but in
no event shall the amount of Registrable Securities of the selling Purchaser
Holders included in the offering be reduced below thirty percent (30%) of the
total amount of securities included in such offering, then (iii) to the extent

 

8



--------------------------------------------------------------------------------

that the number of shares of Common Stock proposed to be sold pursuant to
clauses (i) and (ii) above, is less than the number of shares of Common Stock
that the Company has been advised can be sold in such offering without having
the material adverse effect referred to above, such Registrable Securities
requested by the Holders of Registrable Securities to be included in such
registration pursuant to this Section 4, allocated pro rata among such
requesting Holders as nearly as practicable to the respective amounts of
Registrable Securities requested to be included in such registration, but in no
event shall the amount of Registrable Securities of the selling Holders included
in the offering be reduced below thirty percent (30%) of the total amount of
securities included in such offering, then (iv) such other securities covered by
other registration rights, allocated pro rata among the holders of such other
rights in proportion, as nearly as practicable, to the respective amounts of
such securities requested to be included in such registration. All other
stockholders of the Company shall be excluded from the proposed offering before
any requesting Holder is required to reduce his, hers or its shares being
offered under the registration statement.

5. Demand and Shelf Registration Procedures. In connection with the Company’s
registration obligations hereunder with respect to a Demand Registration
Statement or Shelf Registration Statement, the Company shall:

(a) Not less than three Trading Days prior to the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto,
(i) furnish to the applicable Holders and to counsel to such Holders (“Holder
Counsel”) copies of all such documents proposed to be filed and (ii) cause the
Company’ officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file such
Registration Statement or any related Prospectus, amendments or supplements
thereto to which the Holders of a majority of the Registrable Securities shall
reasonably object.

(b) (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period in the case of a Shelf Registration Statement, and until the end of the
related offering in the case of any other Demand Registration Statement, and
prepare and file with the SEC such additional Registration Statements in order
to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible, to
any comments received from the SEC with respect to any Registration Statement or
any amendment thereto and as promptly as reasonably possible provide the Holders
and Holder Counsel true and complete copies of all correspondence from and to
the SEC relating to a Registration Statement; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
applicable Registration Statement as so amended or in such Prospectus as so
supplemented.

 

9



--------------------------------------------------------------------------------

(c) Notify the Holders of Registrable Securities to be sold pursuant to a
Registration Statement and Holder Counsel as promptly as reasonably possible,
and (if requested by any such person) confirm such notice in writing no later
than one Trading Day thereafter, of any of the following events: (i) the SEC
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) the SEC comments in writing on any Registration Statement (in
which case the Company shall deliver to each Holder a copy of such comments and
of all written responses thereto); (iii) any Registration Statement or any
post-effective amendment thereto is declared effective; (iv) the SEC or any
other Federal or state governmental authority requests any amendment or
supplement to a Registration Statement or related Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any statement
made in any Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference is untrue in any
material respect or any revision to a Registration Statement, related Prospectus
or other document is required so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) Furnish to each applicable Holder and Holder Counsel, without charge at
least one conformed copy of each Registration Statement and each amendment
thereto; including financial statements and schedules, and all exhibits to the
extent requested by such person (excluding those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

(f) Promptly deliver to each applicable Holder and Holder Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) related to a Registration Statement and each amendment or supplement
thereto as such persons may reasonably request. The Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(g) In the time and manner required by each Trading Market, if at all, prepare
and file with such Trading Market an additional shares listing application
covering all of the Registrable Securities; (ii) take all steps necessary to
cause such Registrable Securities to be approved for listing on each Trading
Market as soon as reasonably practicable thereafter; (iii) to the extent
available to the Company, provide to the Holder evidence of such listing; and
(iv) maintain the listing of such Registrable Securities on each such Trading
Market.

 

10



--------------------------------------------------------------------------------

(h) Prior to any public offering of Registrable Securities pursuant to a
Registration Statement, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holders and Holder Counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period in the case
of a Shelf Registration Statement, and until the offering is completed in the
case of any other Demand Registration Statement, and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement.

(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

(j) Upon the occurrence of any event described in Section 5(c)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to such a Registration Statement or a supplement to
the related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither such Registration Statement nor its related
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(k) Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of Registrable Securities pursuant to a Registration
Statement, including without limitation by making available any documents and
information.

(l) If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters (whether on a firm
commitment or best efforts basis) for the offering, the Company shall enter into
and perform its obligations under an underwriting (or similar) agreement, in
usual and customary form, including, without limitation, by providing customary
legal opinions, comfort letters and indemnification and contribution
obligations.

(m) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.

(n) Comply with all applicable rules and regulations of the SEC.

 

11



--------------------------------------------------------------------------------

(o) The Company shall not be required to deliver any document pursuant to any
provision of this Section 5 to any Holder that is not selling Registrable
Securities under the applicable Registration Statement. The Company shall also
not be required to deliver any document pursuant to any provision of this
Section 5, other than Section 5(f), to any Holder that proposes to sell
Registrable Securities with less than $500,000 in aggregate offering price to
the public under the Registration Statement (based on the last sale price per
Common Stock on the Trading Market on the Trading Day preceding the date of the
Purchaser Request).

(p) The Company shall not identify any Holder as an underwriter in any public
disclosure or filing with the SEC or any Trading Market without the prior
written consent of such Holder. If the Company is required by law to identify a
Holder as an underwriter in any public disclosure or filing with the SEC or any
Trading Market, it must notify such Holder in writing in advance (the
“Identification Notice”) and such Holder shall have the option, in its sole
discretion, to consent to such identification as an underwriter or to elect to
have its Registrable Securities be deemed Cut Back Shares solely for the
purposes of such Registration Statement and removed from such Registration
Statement. If the Holder does not make such election within five (5) Business
Days of such Holder’s receipt of the Identification Notice, such Holder shall be
deemed to have elected to have its Registrable Securities be deemed to be Cut
Back Shares.

6. Piggy-Back Registration Procedures. In connection with the Company’s
registration obligations hereunder with respect to a Piggy-Back Registration
Statement, the Company shall:

(a) Not less than three Trading Days prior to the filing of each Piggy-Back
Registration Statement or any related Prospectus or any amendment or supplement
thereto, (i) furnish to the Electing Holders and Holder Counsel copies of all
such documents proposed to be filed, and (ii) cause the Company’s officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.

(b) (i) Cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; (ii) as promptly as reasonably possible provide the
Electing Holders and Holder Counsel true and complete copies of all
correspondence from and to the SEC relating to a Piggy-Back Registration
Statement; and (iii) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Piggy-Back Registration Statement during the
offering.

(c) Notify the Electing Holders and Holder Counsel as promptly as reasonably
possible, and (if requested by any such person) confirm such notice in writing
no later than one Trading Day thereafter, of any of the following events:
(i) the SEC notifies the Company whether there will be a “review” of any
Piggy-Back Registration Statement; (ii) the SEC comments in writing on any
Piggy-Back Registration Statement (in which case the Company shall deliver to
each Electing Holder a copy of such comments and of all written responses

 

12



--------------------------------------------------------------------------------

thereto); (iii) any Piggy-Back Registration Statement or any post-effective
amendment is declared effective; (iv) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to a Piggy-Back
Registration Statement or related Prospectus or requests additional information
related thereto; (v) the SEC issues any stop order suspending the effectiveness
of any Piggy-Back Registration Statement or initiates any Proceedings for that
purpose; (vi) the Company receives notice of any suspension of the qualification
or exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Piggy-Back Registration Statement
become ineligible for inclusion therein or any statement made in any Piggy-Back
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Piggy-Back Registration Statement, related Prospectus or
other document is required so that it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(d) Furnish to each Electing Holder and Holder Counsel, without charge at least
one conformed copy of each Piggy-Back Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such person (excluding those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

(e) Promptly deliver to each Electing Holder and Holder Counsel, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) related to the Piggy-Back Registration Statement and each amendment
or supplement thereto as such persons may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Electing Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(f) Cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Piggy-Back Registration Statement which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Electing Holders may
request.

(g) Comply with all applicable rules and regulations of the SEC.

(h) Not be required to deliver any document pursuant to any provision of this
Section 6, other than Section 6(e), to any Electing Holder that proposes to sell
Registrable Securities with less than $500,000 in aggregate offering price to
the public under the Piggy-Back Registration Statement (based on the last sale
price per Common Stock on the Trading Market on the Trading Day preceding the
date of the written request sent by such Electing Holder under Section 4).

 

13



--------------------------------------------------------------------------------

(i) Upon the occurrence of any event described in Section 6(c)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to such a Piggy-Back Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Piggy-Back Registration Statement
nor its related Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

7. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include (a) all registration and filing fees (including, without limitation,
fees and expenses (i) with respect to filings required to be made with any
Trading Market, and (ii) in compliance with applicable state securities, or Blue
Sky, laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders)), (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses
requested by the Holders), (c) messenger, telephone and delivery expenses
incurred by the Company, (d) fees and disbursements of counsel for the Company,
and (e) fees and expenses of all other persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. The fees and expenses referred to in the first sentence shall exclude
(y) all underwriting discounts, selling commissions and stock transfer or
documentary stamp taxes, if any, applicable to any Registrable Securities
registered and sold by such Holder and (z) all expenses incurred by the Holders
without first receiving the consent of the Company.

8. Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in a Registration
Statement, any Prospectus or any form of prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was

 

14



--------------------------------------------------------------------------------

reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 6(c)(v)-(vii), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 9(f). The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the officers, directors, partners,
members, agents and employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all losses arising out of or
relating to any untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus, or in any
amendment or supplement thereto, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement such Prospectus or such form of
Prospectus or in any amendment or supplement thereto. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses or (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or (iii) the named parties to any

 

15



--------------------------------------------------------------------------------

such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 8(a) or 8(b), is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any losses shall be deemed to include, subject to the limitations set forth
in Section 8(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net

 

16



--------------------------------------------------------------------------------

proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Other. To the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with an
underwritten public offering are in conflict with the indemnification provisions
of this Agreement, the provisions of the underwriting agreement will control.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

9. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach by it of any of the provisions of this
Agreement and agrees to waive in any Proceeding for specific performance of any
obligation the defense that a remedy at law would be adequate.

(b) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment by
the Company and the Holders of at least two-thirds of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities to which such waiver or consent relates;
provided, however, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence.

(c) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as and to the extent specified in the applicable
schedule to the Purchase Agreement, neither the Company nor any Subsidiary has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person that have not been satisfied in
full.

(d) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities

 

17



--------------------------------------------------------------------------------

of the Company in a Demand Registration Statement other than the Registrable
Securities unless required to do so by currently existing agreements, and the
Company shall not after the date hereof enter into any agreement providing any
such right to any of its security holders.

(e) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(f) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 5(c)(v), 5(c)(vi),
5(c)(viii), or Sections 6(c)(v), 6(c)(vi), or 6(c)(vii), as applicable, which
notice may be given by the Company regardless of whether a registration has been
effected pursuant to Section 2, 3, or 4, such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
such Holder’s receipt of the copies of any supplemented Prospectus and/or
amended Registration Statement (if required pursuant to Section 5(j) or 6(i)),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
The Company may provide appropriate stop orders to enforce the provisions of
this paragraph.

(g) Notice. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 4:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Agreement later than 4:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of sending, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as set forth in
the Purchase Agreement.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Holder. A Holder may assign its rights
and obligations hereunder to any transferee of Registrable Securities; provided
that such transferee agrees in writing to be bound, with respect to the
transferred rights or obligations, by the provisions hereof that apply to a
“Holder.” In the event of any assignment of the rights of a Holder to more than
one person in accordance with this section, the provisions of this Agreement
shall be deemed amended to reflect more than one Holder, mutatis mutandis.

(i) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall

 

18



--------------------------------------------------------------------------------

become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

(j) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF DELAWARE, REGARDLESS OF THE CONFLICTS OF LAWS PRINCIPLES OF SUCH
STATE. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY
OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND U.S. FEDERAL COURTS SITTING IN
THE STATE OF DELAWARE. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND U.S. FEDERAL COURTS SITTING IN THE STATE
OF DELAWARE FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS FEES AND
OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

 

19



--------------------------------------------------------------------------------

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

(m) Market Standoff. Each of the Purchaser and each other Holder of Registrable
Securities shall, if requested by the managing underwriter or underwriters in an
underwritten offering, agree not to effect any public sale or distribution of
securities of the Company of the same class as the securities included in a
Registration Statement relating to such offering, including a sale pursuant to
Rule 144 under the Securities Act, except as part of such underwritten
registration, during the 15-day period prior to, and during a period ending on
the earlier of (i) such time as the Company and the managing underwriter shall
agree and (ii) 90 days after the effective date of, each underwritten offering
made pursuant to such Registration Statement.

(n) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Holder pursuant hereto or thereto, shall be deemed to constitute the Holders
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Holders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Holder confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Holder to be joined as an additional
party in any proceeding for such purpose.

(p) Underwriter Status. The Company shall not identify any Holder as an
underwriter in any public disclosure or filing with the SEC or any Trading
Market and any Holder being deemed an underwriter by the SEC shall not relieve
the Company of any obligations it has under this Agreement or any other
Transaction Document.

 

20



--------------------------------------------------------------------------------

(q) Termination of Founders’ Agreement. The Company and the Founders agree that
the Founders’ Agreement is terminated and of no further force or effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GLOBAL BPO SERVICES CORP. By:  

 

Name:  

 

Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 

22



--------------------------------------------------------------------------------

PURCHASER: ARES CORPORATE OPPORTUNITIES FUND II, L.P. ACOF MANAGEMENT II, LP.,
Its General Partner By:   ACOF OPERATING MANAGER II, L.P.   Its General Partner
By:   ARES MANAGEMENT, INC.,   Its General Partner By:  

 

Name:  

 

Title:  

 

Address for Notice: Ares Corporate Opportunities Fund II, LP. C/O Ares
Management, Inc. 1999 Avenue of the Stars Suite 1900 Los Angeles, California
90067 Phone: (310) 201.4100 Fax: (310) 201.4157 Attention: Jeffrey Serota With a
copy to: Proskauer Rose LLP 2049 Century Park East Suite 3200
Los Angeles, CA 90067-3206 Phone: (310)284-5630 Fax: (310)557-2193 Attn: Thomas
W. Dollinger, Esq.

 

23



--------------------------------------------------------------------------------

Founders: By:  

 

  Trillium Capital LLC Number of shares of Common Stock: 3,753,402 Address:

Trillium Capital LLC

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  M. Benjamin Howe Number of shares of Common Stock: 436,198 Address:

M. Benjamin Howe

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  Kevin T. O’Leary Number of shares of Common Stock: 467,254 Address:

Kevin T. O’Leary

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110

 

24



--------------------------------------------------------------------------------

By:  

 

  Stephen D. R. Moore Number of shares of Common Stock: 311,198 Address:

Stephen D. R. Moore

c/o Global BPO Services Corp.

125 High Street, 30th Floor

Boston, MA 02110 By:  

 

  Paul G. Joubert Number of shares of Common Stock: 467,254 Address:

Paul G. Joubert

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  Lloyd R. Linnell Number of shares of Common Stock: 866,278 Address:

Lloyd R. Linnell

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110

 

25



--------------------------------------------------------------------------------

By:  

 

  Sheila M. Flaherty Number of shares of Common Stock: 556,815 Address:

Sheila M. Flaherty

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  Robert Wadsworth Number of shares of Common Stock: 273,438 Address:

Robert Wadsworth

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  Charles F. Kane Number of shares of Common Stock: 222,726 Address:

Charles F. Kane

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110

 

26



--------------------------------------------------------------------------------

By:  

 

  G. Drew Conway Number of shares of Common Stock: 436,198 Address:

G. Drew Conway

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110 By:  

 

  Deborah Keeman Number of shares of Common Stock: 21,739 Address:

Deborah Keeman

c/o Global BPO Services Corp.

125 High Street, 30th Floor Boston, MA 02110

 

27



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Stockholder

   Number of Shares of
Preferred Stock    Number of Shares of
Common Stock    Number of Warrants Ares Corporate Opportunities Fund II, L.P.   
150,000       7,500,000 Trillium Capital LLC       3,753,402    M. Benjamin Howe
      436,198    Kevin T. O’Leary       467,254    Stephen D. R. Moore      
311,198    Paul G. Joubert       467,254    Lloyd R. Linnell       866,278   
Sheila M. Flaherty       556,815   

 

28



--------------------------------------------------------------------------------

Robert Wadsworth      273,438    Charles F. Kane      222,726    G. Drew Conway
     436,198    Deborah Keeman      21,739   

 

29



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

We are registering the shares of Common Stock issuable upon conversion of the
convertible Preferred Shares and as dividends on the convertible Preferred
Shares to permit the resale of these shares of Common Stock by the holders of
the convertible Preferred Shares from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of Common Stock.

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

privately negotiated transactions;

 

•  

short sales;

 

•  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•  

a combination of any such methods of sale; and

 

•  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.